IN THE SUPREME COURT OF TEXAS

                                 No. 11-0084

                        IN RE ASTEC UNDERGROUND, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion to stay proceedings,  filed  February
7, 2011, is granted.  All trial court proceedings in Cause No.  C-2034-08-A,
styled Cynthia Cantu-Sapien,  Individually  and  as  Representative  of  the
Estate of Angel Sapien, Deceased, and as next friend of Alyssa  Anne  Sapien
and Angel Sapien, Jr., Minors, and Amanda Maria Sapien,  Jacob  Sapien,  and
Sundie  Sapien,  All  Individually  v.  Juan  Mendoza  Corporationd/b/a   JM
Construction, Gabriel Carrillo d/b/a Cage Utility Group; Astec  Underground,
Inc., Both Individually and d/b/a Astec and Astec Industries; Doggett  Heavy
Machinery Services, Ltd. and Doggett Heavy Machinery Services  LLC,  in  the
92nd District Court of Hidalgo County, Texas,  are  stayed  pending  further
order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or  before  3:00  p.m.,  February
22, 2011.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this February 07, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk